Exhibit 10.1

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

AcelRx Pharmaceuticals, Inc. (“AcelRx” or the “Company”) and Tim Morris
(“Employee” or “You”) voluntarily enter into this Separation Agreement and
General Release of Claims (“Release Agreement”) as of the effective date
provided below. Company and You agree as follows:

 

1.

Your last day of employment with the Company will be June 2, 2017(“Separation
Date”). On the Separation Date you will be paid all wages due to you as of that
date, including any unused and accrued vacation and receive vested benefits,
through the Separation Date in accordance with applicable laws and Company
policies. As a result of your separation, your health insurance benefits will
terminate on June 30, 2017. The Company will provide you with information about
obtaining continuation health care coverage pursuant to COBRA by separate cover
in accordance with applicable law. You are not required to sign this Separation
Agreement and General Release of Claims (“Release Agreement”) to receive accrued
wages and benefits.

 

2.

The Company is offering you the opportunity to receive severance to which you
are not otherwise entitled by executing the general release of claims set forth
in this Release Agreement. In exchange for the release of claims set forth
below, and your agreement to the other terms and conditions set forth in this
Release Agreement, the Company shall:

 

(a)      Pay You the equivalent of three months of your base salary, for a total
of $104,812.50 (less applicable withholdings and deductions); and

 

(b)     Pay the cost of continuation health care coverage pursuant to COBRA for
twelve (12) months, should you timely elect such coverage. Should you be offered
health insurance from another employer you shall notify the Company and your
COBRA coverage through the Company shall cease.

 

Paragraphs a through b inclusive are collectively referred to as (“Severance
Benefits”).

 

3.

You have 21 days from today in which to consider this Release Agreement (“Review
Period”). You are advised that you have the right to consult an attorney
regarding this Release Agreement. Once you sign this Release Agreement, return
it to Amanda Frink, AcelRx Pharmaceuticals, Inc., 351 Galveston Drive, Redwood
City, California 94063. You may sign this Release Agreement any time after your
Separation Date and before the expiration of the Review Period, but should you
do so, you waive any time remaining of the Review Period. The Release Agreement
shall become effective upon the expiration of the Revocation Period set forth in
Paragraph 4. If you submit your signed Release Agreement by mail, your mailing
envelope must be postmarked not later than the submission deadline.

 

4.

You will have an additional seven (7) days after signing the Release Agreement
to revoke your acceptance (the “Revocation Period”) by submitting a written
statement of revocation to Amanda Frink, AcelRx Pharmaceuticals, Inc., 351
Galveston Drive, Redwood City, California 94063. If you do not timely revoke
your acceptance during the Revocation Period, this Release Agreement will become
final and effective. If you submit your signed Release Agreement or revocation
by mail, your mailing envelope must be postmarked not later than the submission
deadline.

 

 
 

--------------------------------------------------------------------------------

 

 

5.

In order to receive your Severance Benefits provided pursuant to paragraph 2,
you must have previously returned all of the Company’s property in your
possession.

 

6.

You were granted an option to purchase shares of the Company’s common stock,
pursuant to the Company’s 2011 Equity Incentive Plan (the “Plan”). Under the
terms of the Plan and your stock option grant, vesting will cease as of the
Separation Date and your rights to exercise any vested options shall be as set
forth in the applicable stock option grant notice, stock option agreement,
and/or the Plan. Your options shall continue to be governed by the terms of the
applicable grant notices, stock option agreements and the Plan.

 

7.

In further exchange for your receipt of the Severance Benefits, you agree not to
defame, disparage, libel or slander the Company or any of the Released Parties
(as defined below).  It is understood that your good faith exercise of rights as
described in Paragraph 8(b) below shall not be deemed to violate this provision.

 

8.

The following are the terms of the general release of claims that you accept as
part of this Release Agreement:

 

(a)     In consideration of the Severance Benefits that you are receiving as
provided in paragraph 2 above, and on behalf of yourself and your heirs,
executors, administrators, successors, and assigns, you hereby waive, release,
and hold harmless the Company, its respective parents, subsidiaries, divisions,
units, related companies, each and every past and present member, shareholder,
investor, associate, affiliate, predecessor, successor and related company, and
all of their current or former agents, officers, directors, partners,
representatives, attorneys, contractors, insurance companies, administrators,
successors, assigns, current and former employees, plan administrators,
insurers, and any other persons acting by, through, under, or in concert with
any of the persons or entities listed in this subsection, and each of them
(“Released Parties”), from any and all claims, rights, debts, liabilities,
demands, causes of action, obligations, and damages, known or unknown, suspected
or unsuspected, arising as of or prior to the date of your signature to this
Release Agreement, under federal, state, local, or common law (“Released
Claims”), including but not limited to claims in any way related to your
employment with the Released Parties, your separation from employment, and the
terms and conditions of your employment. The laws under which the Released
Claims may arise include, but are not limited to, the Civil Rights Act of 1866,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, as amended, the Worker Adjustment and Retraining Notification Act, the Age
Discrimination in Employment Act, as amended, the Older Workers Benefit
Protection Act, the California Labor Code, the California Business and
Professions Code, all California Wage Orders, the California Fair Employment and
Housing Act, the California Family Rights Act, and/or the laws prohibiting
discrimination, harassment, and/or retaliation in any state in which you are
employed, and any and all federal, state, and local employment laws, as well as
any and all common law tort or contract theories under federal, state or local
laws. The Released Claims also include claims of discrimination or retaliation
on the basis of workers’ compensation status, but do not include workers’
compensation claims.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything in this Release Agreement to the contrary,
nothing in this Release Agreement prohibits the Employee from confidentially or
otherwise communicating or filing a charge or complaint with a governmental or
regulatory entity, participating in a governmental or regulatory entity
investigation, or giving other disclosures to a governmental or regulatory
entity in each case without receiving prior authorization from or having to
disclose any such conduct to the Company, or from responding if properly
subpoenaed or otherwise required to do so under applicable law. Nothing in this
Release Agreement shall be construed to affect the Equal Employment Opportunity
Commission’s (“Commission”), the National Labor Relations Board’s, the
Occupational Safety and Health Administration’s, the Securities and Exchange
Commission’s, or any federal, state, or local governmental agency or
commission’s (“Governmental Agencies”) or any state agency’s independent right
and responsibility to enforce the law, nor does this Release Agreement affect
your right to file a charge or participate in an investigation or proceeding
conducted by either the Commission or any such Governmental Agency, although
this Release Agreement does bar any claim that you might have to receive
monetary damages in connection with any Commission or Governmental Agency
proceeding concerning matters covered by this Release Agreement. This Agreement
does not limit Employee’s right to receive an award for information provided to
any Governmental Agencies, including under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (“Dodd-Frank”).

 

(c)     Execution of this Release Agreement does not bar any claim that arises
hereafter, including (without limitation) a claim for breach of this Release
Agreement, any claim to indemnity under section 2802 of the California Labor
Code, or any other claim that by law may not be released.

 

(d)     You acknowledge that you have been advised by legal counsel that you are
by this Release Agreement waiving claims pursuant to California Civil Code
Section 1542 or the laws of other states similar hereto, and you expressly waive
such rights as quoted below:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

 

You hereby expressly waive any rights you may have under any other statute or
common law principles of similar effect.

 

(e)     You acknowledge and understand that the release of claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. Section 621-634, is subject
to special waiver protections under 29 U.S.C. Section 626(f). In accordance with
that section, you specifically agree that you are knowingly and voluntarily
releasing and waiving any rights or claims of discrimination under the ADEA. In
particular you acknowledge that you understand that:

 

 
3

--------------------------------------------------------------------------------

 

 

 

(i)

you are not waiving any claims for age discrimination under the ADEA that may
arise after the date you sign this Release Agreement and you are not waiving
vested benefits, if any;

 

 

(ii)

you are waiving rights or claims for age discrimination under the ADEA arising
up to the effective date of this Release Agreement in exchange for payment
described in paragraph 2 above, which is in addition to anything of value to
which you are already entitled;

 

 

(iii)

you are advised to consult with and have had an opportunity to consult with an
attorney before signing this Release Agreement.

 

9.

You acknowledge that you possess secret, confidential, or proprietary
information or trade secrets concerning the operations, future plans, or
business methods of the Company and that you signed the Confidential
Information, Invention Assignment Agreement which survives your separation from
the Company, and which obligates you to keep confidential all proprietary
information of the Company. You agree that the Company would be severely damaged
if you used or disclosed this information.

 

10.

You agree that payment of the Severance Benefits described in paragraph 2 is a
benefit that the Company is not required to provide to you apart from the
provisions of this Release Agreement.

 

11.

By signing the Release Agreement, you acknowledge receipt of all compensation
due to you, including overtime, accrued and unused vacation, commissions,
bonuses and expense reimbursements, and that no additional compensation of any
nature is due to you as of the end of the Review Period except on the terms and
conditions set forth in this Release Agreement. You affirm that you have no
known workplace injuries or occupational diseases which would be compensable
under the workers’ compensation laws of any state, and that you have been
provided and/or have not been denied or retaliated against for requesting or
taking any leave under any leave laws including but not limited to the Family
and Medical Leave Act, the California Family Rights Act, and any other similar
state or local laws providing for leave.

 

12.

This Release Agreement sets forth the entire agreement between you and the
Company regarding its subject matter and supersedes all other written or oral
promises or representations about its subject matter. You will, however,
continue to be bound by your obligations as stated in the Confidential
Information, Invention Assignment Agreement, and Mutual Arbitration Agreement,
which you signed and acknowledged as a condition of your employment with the
Company.

 

13.

This Release Agreement may not be modified except by a writing signed by both
you and the CEO. You understand and agree that this Release Agreement shall not
be construed at any time or for any purpose as an admission of any liability or
wrongdoing by the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

14.

By executing this Release Agreement, you acknowledge that you: (i) are not
relying upon any statements, understandings, representations, expectations, or
agreements other than those expressly set forth in this Release Agreement; (ii)
have made your own investigation of the facts and are relying solely upon your
own knowledge and the advice of your own legal counsel; (iii) knowingly waive
any claim that this Release Agreement was induced by any misrepresentation or
nondisclosure and any right to rescind or avoid this Release Agreement based
upon presently existing facts, known or unknown; (iv) are entering into this
Release Agreement freely and voluntarily; (v) have carefully read and understood
all of the provisions of this Release Agreement; and (vi) have been represented
by the counsel of your choice in connection with the negotiation and execution
of this Release Agreement. Both you and the Company stipulate that the Company
is relying upon these representations and warranties in entering into this
Release Agreement. These representations and warranties shall survive the
execution of this Release Agreement.

 

15.

This Release Agreement shall be governed by the statutes and common law of the
State in which you were employed by the Company. The terms of this Release
Agreement are contractual and not a mere recital. If any provision of this
Release Agreement shall for any reason be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, but
this Release Agreement shall, in such event, be construed as if such invalid
and/or unenforceable provision had never been contained herein.

 

BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS RELEASE AGREEMENT,
UNDERSTAND ITS TERMS AND EFFECT, AND AGREE TO IT VOLUNTARILY.

 

ACCEPTED AND AGREED TO:

 

Date: 6-2-17                                                       
        Signature: /s/ Timothy E. Morris

 

Print Name: Timothy E. Morris

 

 

AcelRx Pharmaceuticals, Inc.

 

By: /s/ Vincent Angotti                  Date: 06/05/17

 

 

5